UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7537


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

SAMUEL ROBERTS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:97-cr-00035-H-5)


Submitted:   February 25, 2010              Decided:   March 3, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Samuel Roberts, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Samuel   Roberts      appeals   the    district      court’s    order

denying his motion for modification of sentence, 18 U.S.C. §

3582(c)   (2006).     We    have    reviewed      the   record    and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         United States v. Roberts, No. 4:97-cr-

00035-H-5   (E.D.N.C.      Aug.    6,   2009).     We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2